Hatfield, Judge,
delivered the opinion of the court:
This is an appeal from the decision of the Board of Appeals of the United States Patent Office affirming the decision of the Primary Examiner rejecting claims 7 and 8 in appellant’s application for a patent for an invention relating to a method of making a coated porous structural fiber board.
*827Claims 9 to 12, inclusive, in appellant’s application were allowed by the board.
Claim 7 is illustrative of tire appealed claims. It reads:
7. The method of making a coaled rigid porous structural fiber board which comprises coating a wet structural-board-forming mat of fibers with a composition having sufficient pigment to hide the surface fibers, and having an aqueous vehicle in which is dispersed a heat-reactive binding material capable of binding the pigment to the fiber and to itself, said binding material after refaction by heat being set when dry at normal temperature and exerting an adhesive action at an elevated temperature at least prior to completed thermal reaction, and' drying the mat and the coat thereon simultaneously at an elevated temperature do form the board.
The references relied upon by the Primary Examiner in rejecting the claims in appellant’s application are:
Bradley, 1,780,375, November 4, 1930.
Traquair, 1,786,681, December 30, 1930.
Bradner, 1,913,329, June 6, 1933.
Germanson et ah, 1,918,095, July 11, 1933.
Bright, 1,964,312, June 26, 1934.
Massey, 2,185,859, January 2, 1940.
Wiener, 2,208,236, July 16, 1940.
It is unnecessary that we here set forth the subject matter of the appealed claims as it is sufficiently described in the claim hereinbe-fore quoted.
In its decision, the Board of Appeals held that the only reference patent cited by the Primary Examiner which was pertinent to the issues presented was the patent to Wiener, and that the claims here on appeal were not patentable in view of the disclosure in that patent.
The issues in the instant case are the same as those in the case of In re Clark C. Heritage, patent appeal No. 5075, decided concurrently herewith, and for the reasons stated in our decision in that case, which need not be restated here, the decision of the Board of Appeals holding claims 7 and 8 unpatentable over the disclosure in the patent to Wiener is reversed.